[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 243 
In April, 1929, the Chrysler Corporation entered into an agreement with the Ætna Life Insurance Company, of Hartford, Connecticut, for a policy of group life insurance. The policy of insurance issued provided among other things that the insurance upon the life of each employee was to cease automatically upon:
1. The employee's failure to make a certain required premium contribution;
2. The termination of his employment; or
3. The cancellation of his insurance by the Chrysler Corporation in cases of temporary layoff.
In November, 1933, Frank Dembeck made application for insurance under the plan above noted. He requested that the insurance, in case of death, be made payable to his aunt Elizabeth Klat, plaintiff herein, and authorized the deduction of $1.45 semimonthly from his wages in consideration of the issuance of the insurance and the cancellation of his interest *Page 244 
in the insurance funds upon the termination of his employment. Dembeck worked for the Chrysler Corporation to and including March 31, 1934, when he was "laid off" on account of a general reduction of force. Dembeck died April 30, 1934. At the time of his death, the company owed him $42.30 for wages which were due for the pay period ending April 5, 1934.
Elizabeth Klat, plaintiff herein and beneficiary named in the insurance policy, brought action for the same against the Chrysler Corporation and the insurance company. The defendants filed an answer and pleaded that Dembeck's employment had terminated on March 31, 1934; and that his insurance had been cancelled prior to his death.
When the cause came on for trial, plaintiff's testimony was limited to a showing (1) that the insurance above referred to had been issued and became effective on December 18, 1933; (2) that she was the beneficiary named in the application signed by Mr. Dembeck and the insurance certificate thereafter delivered to him; (3) that the last day Mr. Dembeck worked at the Chrysler plant was March 31, 1934; and (4) that he died the following April 30th.
The defendants thereupon introduced the following documentary evidence: the original employment record of Dembeck which indicated that he was "laid off" March 31, 1934, and "cleared" April 3, 1934; a so-called "left service ticket" for Dembeck sent by the employment department to the payroll department dated April 3, 1934, 2 p. m., which indicated a request to remove the man from the pay roll; and "employee's earnings record" card kept by the Chrysler Corporation which indicated that defendant's insurance was paid up to and including March 31, 1934, with no deductions for the payment *Page 245 
of insurance premiums after March 31, 1934, and that no moneys were paid to the Chrysler Corporation for the purpose of paying these premiums after March 31, 1934; the original "cancellation form" made up by the Chrysler Corporation; dated March 31, 1934, and forwarded to the insurance department as a request for the cancellation of insurance on a large number of employees carrying coverage according to the master policy, Mr. Dembeck's name was on this list; and Mr. Dembeck's "group insurance application" with a stamp upon it "Canc. Mar. 31, 1934." Many of the entries appearing upon the above exhibits were not made in the handwriting of the witnesses who identified the same, but were admitted as evidence under 3 Comp. Laws 1929, § 14207, as amended by Act No. 15, Pub. Acts 1935 (Comp. Laws Supp. 1935, § 14207, Stat. Ann. § 27.902). The defendants made a motion for a directed verdict at the close of their proofs. The trial court reserved decision on the motion and submitted the following question to the jury, "Had the employment of Frank Dembeck been terminated prior to his death on April 30, 1934?" The jury answered the question in the negative. The defendants then filed a motion for judgment nonobstante veredicto which was granted. Plaintiff appeals.
The principal question in this case relates to the termination of Dembeck's employment. The master policy provides as follows:
"Individual terminations: The insurance of any employee shall automatically cease when the employee fails to make the required premium contribution, or upon termination of employment; except that if any employee is absent on account of sickness or injury, temporarily laid off, granted leave of absence, pensioned or retired, his insurance shall continue until it is terminated by the employer." *Page 246 
In the trial of the cause plaintiff relied upon the presumption of the continuance of employment and offered no evidence to show the status of Dembeck's employment with the Chrysler Corporation at the date of his death. Defendants offered in evidence the above mentioned exhibits as proof that employment had terminated; and, in addition, offered testimony to the effect that under their method of operation the word "discharged" is used by the company when employment is terminated due to some act on the part of the employee which makes him an undesirable employee; the term "layoff" denotes a termination of employment when the services of the employee are no longer needed although his ability and conduct is satisfactory; and "temporary layoff" does not indicate a termination of employment, but does mean a temporary layoff, in such case the foreman does not send any notice to the employment department as is done in either of the other classes of layoff. The evidence offered by defendants was admissible under 3 Comp. Laws 1929, § 14207, as amended by Act No. 15, Pub. Acts 1935 (Comp. Laws Supp. 1935, § 14207, Stat. Ann. § 27.902). The records so admitted were made during the regular course of business of the Chrysler Corporation. Such evidence was sufficient to overcome the presumption relied upon by plaintiff.
In Gillett v. Michigan United Traction Co., 205 Mich. 410,414, we said:
"It is now quite generally held by the courts that a rebuttable or prima facie presumption has no weight as evidence. It serves to establish a prima facie case, but if challenged by rebutting evidence, the presumption cannot be weighed against the evidence. Supporting evidence must be introduced, and it then becomes a question of weighing the actual *Page 247 
evidence introduced, without giving any evidential force to the presumption itself."
In Rousseau v. Brotherhood of American Yeomen, 186 Mich. 101, we said:
"In Eliott on Evidence (1st Ed.), p. 116, § 93, the following conclusion is reached by the author:
" 'A presumption operates to relieve the party in whose favor it operates from going forward in argument or evidence, and serves the purposes of a prima facie case until the other party has gone forward with his evidence; but, in itself, it is not evidence, and involves no rule as to the weight of evidence necessary to meet it. How much evidence shall be required from the other party to meet, overcome, or destroy the presumption is determined by no fixed rule.' "
  In Union Trust Co. v. American Commercial Car Co., 219 Mich. 557, we said, "Presumptions lose all force and application when specific facts are shown."
Plaintiff contends that the weight to be given to the evidence presented by defendant was a matter for the determination of a jury. We do not think so.
In Christiansen v. Hilber, 282 Mich. 403, we said, quotingUnion Trust Co. v. American Commercial Car Co., supra,
" 'It would have been an idle ceremony, under the evidence, to have submitted the case to the jury, for the direct, positive and uncontradicted evidence presented an issue of law for the court and not an issue of fact for the jury.' * * *
"It is the general rule that 'where unimpeached witnesses testify distinctly and positively to a fact, and are uncontradicted, their testimony should be credited, and have the effect of overcoming a mere presumption.' Elwood v. WesternUnion Telegraph Co., 45 N.Y. 549 (6 Am. Rep. 140); Barr v.Guelph Patent Cask Co., 129 Mich. 278. * * *
" 'When all the evidence upon the point, on both sides, tends clearly to prove, and, if true, does prove a fact, and there is none to cast a doubt upon it, such fact may, and generally should be, assumed as proved; and the jury should be told that there is no evidence from which they can find against the fact as proved.' Druse v. Wheeler, 26 Mich. 189, 195." *Page 248 
In the case at bar the testimony introduced by defendants was not contradicted, nor is it inherently improbable. It showed that an entry was made upon Dembeck's employment card to the effect that he had been laid off owing to a reduction in force; that his record was cleared April 3, 1934; that the "left service ticket" to the paymaster requested that Dembeck's name be removed from the payroll and that his pay was made up for the pay of April 5, 1934; that during the early part of April, 1934, Dembeck's insurance was cancelled; and that nothing was paid on Dembeck's insurance subsequent to March 31, 1934.
We are constrained to hold the above uncontradicted evidence was sufficient to prove that there was a termination of employment and overcame the presumption of continuous employment relied upon by plaintiff. The failure of plaintiff to proceed with rebuttal evidence made it incumbent upon the trial judge as a matter of law to direct a verdict in favor of defendants. Lendberg v. Brotherton Iron Mining Co., 75 Mich. 84.
Plaintiff contends that knowledge of termination of employment was not brought to the attention of plaintiff's decedent. It is sufficient to say that the policy of insurance does not provide that such notice shall be given to the employee and we may not read into the contract terms not agreed upon by the parties. Under the terms of this contract it becomes the duty of the employee to ascertain the status of his employment at all times.
The judgment non obstante veredicto is affirmed; defendants may recover costs.
WIEST, C.J., and BUTZEL, BUSHNELL, POTTER, CHANDLER, and NORTH, JJ., concurred with SHARPE, J. *Page 249